Citation Nr: 0008848	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  95-35 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin rash, 
claimed as secondary to exposure to Agent Orange.

2.  Entitlement to service connection for cysts, claimed as 
secondary to exposure to Agent Orange.

3.  Entitlement to service connection for a chronic 
respiratory condition to include sinus drainage problems, 
claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The veteran had active service from May 1969 to November 
1971, including service in Vietnam from May 1970 to November 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1995 rating decision of the Huntington, West 
Virginia VA RO, which denied service connection for skin rash 
and cysts, claimed as secondary to exposure to Agent Orange; 
from a July 1995 rating decision which denied service 
connection for a chronic respiratory condition to include 
sinus drainage problems, claimed as secondary to exposure to 
Agent Orange; and from an August 1997 rating decision which 
granted service connection of PTSD and assigned a 10 percent 
rating.  The rating for PTSD was increased to 30 percent in 
June 1998, effective the date of the initial grant of 
service-connected compensation, in December 1994.

In March 1999, the Board remanded these issues for additional 
development.  

The veteran testified at a video hearing before the 
undersigned member of the Board in December 1999.  The Board 
notes that during this video hearing, the veteran 
specifically withdrew from appellate consideration the issue 
of whether the substantive appeal with regard to the 
propriety of the 30 percent rating for post-traumatic stress 
disorder (PTSD) was timely filed.  Accordingly, this issue 
will not be addressed by the Board herein.  

Additionally, the Board notes that during the video hearing, 
the veteran appeared to raise the previously denied issue of 
entitlement to service connection for stomach problems as 
secondary to exposure to Agent Orange.  As the issue of 
reopening that previously denied claim has not been addressed 
by the agency of original jurisdiction, it is referred to the 
RO for action deemed appropriate.


REMAND

Entitlement to service connection for a skin rash, cysts, and 
a respiratory condition, all claimed as secondary to exposure 
to Agent Orange.

Service medical records are negative for any skin disorder or 
chronic problems with the sinuses or the respiratory system; 
the skin, sinuses, and lungs were normal at the time of the 
service separation examination.  There is no evidence of skin 
problems or respiratory problems for many years after 
service.  On a March 1981 physical examination following a 
survey for possible exposure to toxic chemicals, the 
veteran's lungs were noted to be clear, his skin reportedly 
showed burn scars but no current dermatitis noted.

In December 1994 the veteran filed his initial claim for 
service connection for disorders associated with exposure to 
Agent Orange.  In subsequent statements the veteran asserted 
that he has had recurrent respiratory problems, recurrent 
skin rashes, and cysts due to his exposure to Agent Orange.  

Review of the post-service medical records on file reveals 
that the veteran has been diagnosed with unspecified upper 
respiratory illnesses (May 1987 and April 1989) and recurrent 
skin rashes (January 1988, September 1995, and August 1997).  
The August 1997 medical report indicates that the veteran was 
seen by private physician, Amy A. Vaughn, M.D., for 
evaluation and treatment of scattered lesions over the face, 
chest, and back.  The typed assessment included folliculitis 
and seborrheic keratoses, and a hand-written note indicated 
that the problem was "Agent Orange related."  

While no subsequent medical records have been submitted 
pertaining to the claims involving Agent Orange exposure, the 
veteran has asserted, during his December 1999 video hearing, 
that additional pertinent medical records are available which 
have not been associated with the claims file.  Specifically, 
he testified that during the past two years the VA hospital 
in Huntington, West Virginia had sent him to see Dr. Vaughn 
for his skin problems, and that Dr. Vaughn diagnosed him with 
chloracne.  Additionally, the veteran indicated that he was 
recently treated at the VA hospital for respiratory problems, 
including seven colds this past summer.  He stated that the 
VA physicians diagnosed him with bronchitis.    

The Board notes that since the veteran served in Vietnam, he 
is presumed to have been exposed to Agent Orange.  
Furthermore, chloracne is among the listed conditions subject 
to presumptive service connection as being related to Agent 
Orange.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (1999).  As the veteran has indicated that he was 
diagnosed with chloracne, we find that VA has been put on 
notice that relevant evidence exists, or could be obtained, 
which, if true, could make the veteran's claim plausible, 
thereby triggering VA's obligation under 38 U.S.C.A. § 5103 
(a) to advise the claimant of the evidence needed to complete 
his application.  See Robinette v. Brown, 8 Vet. App. 69, 80 
(1995).  Under the circumstances of this case, further action 
is required by the RO and attempts should be made to obtain 
any records regarding the veteran's treatment for skin 
problems at the named facilities.  Since the veteran has also 
alleged that additional relevant VA evidence exists 
pertaining to treatment for respiratory problems, an attempt 
should be made to obtain these records as well.   

In light of the foregoing, and in order to fairly and fully 
adjudicate the veteran's claims, the issues noted above are 
REMANDED to the RO for the following action:

1.  The veteran should be advised of 
information needed in order to complete 
his application for service connection.  
Specifically, he should be advised of his 
right to submit pertinent medical records 
regarding his claims, to include records 
and a statement from Dr. Vaughn 
concerning her diagnosis of the veteran's 
skin problems and her opinion as to 
whether or not the veteran's skin 
problems are due to exposure to Agent 
Orange. 

2.  The RO should take appropriate action 
to contact the veteran and determine 
whether he has any additional information 
or evidence to present in support of his 
claims of service connection for the 
above-named disorders due to exposure to 
Agent Orange.  In so doing the RO should  
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him since service for skin 
or respiratory problems.  Specifically 
noted in this regard are records from Dr. 
Vaughn which reportedly indicate a 
diagnosis of chloracne, and any VA 
records showing treatment for skin or 
respiratory problems.  After obtaining 
any necessary authorizations, the health 
care providers that the veteran 
identifies should be contacted and asked 
to submit copies of all medical records 
documenting their treatment, which are 
not already in the claims folder.  All 
records obtained which are not already on 
file should be associated with the claims 
folder. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder, and ensure that the requested 
action was completed in full.  
Thereafter, the RO should take any other 
actions deemed necessary to develop the 
veteran's claim.  If, after review of the 
additional evidence submitted, the RO 
determines that the veteran has presented 
a well-grounded claim with respect to the 
issues herein and that VA examination is 
warranted, the veteran should be 
scheduled for examinations of the skin 
and/or respiratory system.  With regard 
to each examination, any necessary 
special studies should be performed, and 
all pertinent clinical findings should be 
reported in detail.  The claims file, to 
include a copy of this Remand, should be 
made available to the examiners so that 
the veteran's pertinent history may be 
considered.  The examiners' reports 
should fully set forth all current 
complaints and pertinent clinical 
findings, they should describe in detail 
the presence or absence of any skin or 
respiratory disorder and, where possible, 
they should identify the etiology of any 
disorder found.  All opinions expressed 
should be supported by reference to 
pertinent evidence.

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full, to the 
extent possible.  If any of the requested 
development cannot be completed, 
documentation of efforts to complete the 
action and the reasons for the failure 
thereof should be made a part of the 
record. 

5.  Following completion of the above, 
and after consideration of any additional 
evidence, the RO should readjudicate the 
veteran's claims for service connection 
for a skin rash, cysts, and respiratory 
problems due to inservice exposure to 
Agent Orange.  

6.  If the benefits requested by the veteran 
are denied, he and his representative should 
be furnished an SSOC which provides adequate 
notice of all actions taken by the RO 
subsequent to the issuance of the November 
1997 SSOC.  The appellant must then be 
afforded an opportunity to reply thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action until otherwise 
notified, but he and his representative have the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
The purposes of this remand are to develop the record, 
procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 7 -


